DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 21-27 and 36-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lacal U.S. 2016/0331474 (herein referred to as “Lacal”).
5.	Regarding Claim 21, Lacal teaches a surgical system (Fig. 1, ref num 2), comprising:
	A surgical hub (Fig. 1, 10) configured to serve as a central connection for a surgical operating theater (Fig. 1, ref num 10 as shown is the central connection within the system), wherein the surgical hub is configured to:
		Receive data from data sources (para 0020 “procedure optimizer 10 may receive input procedure data 4”); and
		Derive contextual information based on the received data (para 0020, “input procedure data 4 may be analyzed by the procedure optimizer 10 to determine patterns”).

6.	Regarding Claim 22, Lacal teaches the data comprises scanned medical supplies (para 0068 “robotic systems may include an implant or other device/tool identifier, such as a barcode scanner”; para 0020 “procedure data 4 from multiple robotic systems 5”), and wherein the contextual information comprises a type of surgical procedure to be performed (para 0020, “input procedure data 4 may be analyzed by the procedure optimizer 10 to determine patterns of characteristics of the corresponding medical procedures”).

7.	Regarding Claim 23, Lacal teaches the surgical system further comprises a plurality of auxiliary equipment, wherein the data comprises which equipment of the plurality of auxiliary equipment has been activated (para 0026 “input procedure data 4 may include, for example…information related to any devices used during the procedure”), and wherein the contextual information comprises a type of surgical procedure to be performed (para 0020, “input procedure data 4 may be analyzed by the procedure optimizer 10 to determine patterns of characteristics of the corresponding medical procedures”).

8.	Regarding Claim 24, Lacal teaches the contextual information comprises a type of surgical procedure to be performed (para 0020, “input procedure data 4 may be analyzed by the procedure optimizer 10 to determine patterns of characteristics of the corresponding medical procedures”), and wherein the surgical hub is further configured to retrieve steps associated with the type of procedure from a memory (Fig. 1, ref num 16; para 0029 “executing instruments contained in the input module 18 of memory 16)”).

9.	Regarding Claim 25, Lacal teaches the data comprises data from medical devices in the surgical operating theater (para 0026 “input procedure data 4 may include, for example…information related to any devices used during the procedure”), and wherein the contextual information further comprises which step of the surgical procedure is being performed (para 0030 “input procedure data 4 may be indicative of characteristic of a corresponding procedure, such as the practitioner’s technique during a certain portion of the procedure”).

10.	Regarding Claim 26, Lacal teaches the surgical hub is further configured to record data pertaining to the surgical procedure being performed (para 0026 “input procedure data 4 may include, for example…intra-operative information (e.g., the performance of the procedure…)”).

11.	Regarding Claim 27, Lacal teaches the surgical system further comprises a monitoring device, wherein the data comprises data from the monitoring device (para 0029 “the robotic systems 5 may include tracking systems, which monitor the position and orientation of the patient…during the procedure”), and wherein the contextual information comprises a location of a patient relative to the surgical operation theater (para 0026 “input procedure data 4 may include, for example, patient information…operating room characteristics (e.g., size, setup)”).

12.	Regarding Claim 36, Lacal teaches a surgical hub (Fig. 1, 10) configured to serve as a central connection for a surgical operating theater (Fig. 1, ref num 10 as shown is the central connection within the system), wherein the surgical hub is configured to:
	Receive data from data sources (para 0020 “procedure optimizer 10 may receive input procedure data 4”); and
	Derive contextual information based on the received data (para 0020, “input procedure data 4 may be analyzed by the procedure optimizer 10 to determine patterns”).
	Determine a type of surgical procedure to be performed based on the contextual information (para 0020, “input procedure data 4 may be analyzed by the procedure optimizer 10 to determine patterns of characteristics of the corresponding medical procedures”).
	 
13.	Regarding Claim 37, Lacal teaches the data comprises scanned medical supplies (para 0068 “robotic systems may include an implant or other device/tool identifier, such as a barcode scanner”; para 0020 “procedure data 4 from multiple robotic systems 5”).

14.	Regarding Claim 38, Lacal teaches the data comprises which equipment of the plurality of auxiliary equipment has been activated (para 0026 “input procedure data 4 may include, for example…information related to any devices used during the procedure”).

15.	Regarding Claim 39, Lacal teaches the surgical hub is further configured to retrieve steps associated with the type of procedure from a memory (Fig. 1, ref num 16; para 0029 “executing instruments contained in the input module 18 of memory 16)”).

16.	Regarding Claim 40, Lacal teaches the surgical hub is further configured to retrieve steps associated with the type of surgical procedure form a cloud-based system (para 0025 “conducting data communications with external sources via a direction connection or a network connection (e.g., an Internet connection…)”).

17.	Claim 21 is again rejected under 35 U.S.C. 102(a)(1), along with independent claim 33 and dependent claims 28 and 30 as being anticipated by Malinouskas U.S. 2011/0125138 (herein referred to as “Malinouskas”).
18.	 Regarding Claim 21, Malinouskas teaches a surgical system (Fig. 4), comprising:
	A surgical hub (Fig. 4, ref num 100) configured to serve as a central connection for a surgical operating theater (para 0064 “console 100 that communicates with medical and/or surgical instruments 200a, 200b, 200c, which are disposed in the same area 150, e.g., the same medical care or surgery room as the console”), wherein the surgical hub is configured to:
		Receive data from data sources (para 0081 “software and/or data may be uploaded to the console 100); and
		Derive contextual information based on the received data (para 0071 “process the data and initiate transmission/receipt of the data”).

19.	Regarding Claim 33, Malinouskas teaches a surgical system (Fig. 4), comprising:
	A surgical instrument (Fig. 4, ref num 200a, 200b, 200c);
A surgical hub (Fig. 4, ref num 100) configured to serve as a central connection for a surgical operating theater (para 0064 “console 100 that communicates with medical and/or surgical instruments 200a, 200b, 200c, which are disposed in the same area 150, e.g., the same medical care or surgery room as the console”), wherein the surgical hub is configured to:
		Receive data from data sources (para 0081 “software and/or data may be uploaded to the console 100); and
		Derive contextual information based on the received data (para 0071 “process the data and initiate transmission/receipt of the data”),
		Adjust the surgical instrument based on the contextual information (para 0100-0108, 0144).

20.	Regarding Claim 28, Malinouskas teaches a surgical system (Fig. 4) of analogous art, that comprises a modular device (Fig. 4, ref num 220a, 200b, 200c) coupled to a surgical hub (Fig. 4, ref num 100), wherein the surgical hub is further configured to adjust the modular device based on the contextual information (para 0100-0108, 0144)

21.	Regarding Claim 30, Malinouskas teaches the surgical hub is configured to adjust the modular device by adjusting a field of view of the modular device (para 0097).

Claim Rejections - 35 USC § 103
22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
23.	Claims 29, 31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Malinouskas and in view of Shelton U.S. 2014/0005661 (herein referred to as “Shelton”).
24.	Regarding Claim 29, Malinouskas fails to teach the modular device is mounted to a robotic arm of a robotic surgical system.
Shelton teaches a surgical system comprising a surgical robot arm (ref num 20) with an instrument mounted to it (para 0200).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical hub of Malinouskas to incorporate an instrument on the robotic arm as taught by Shelton.  The configuration provides the benefit of providing multi-use instruments to the target area with the precision of the robot arm when used by the surgeons (para 0201-0202).

25.	Regarding Claims 31 and 34, while Malinouskas teaches a variety of modular devices, Malinouskas fails to teach the modular device comprises an electrosurgical instrument, and wherein the surgical hub is configured to adjust the modular device by adjusting an energy level of the electrosurgical instrument.
	Shelton teaches a surgical system comprising a controller (ref num 3004) with an electrosurgical instrument (ref num 100, para 0205), wherein the controller controls the application of energy (para 0207-0210).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical hub of Malinouskas to incorporate an electrosurgical instrument and control the level of energy as taught by Shelton.  The configuration provides the benefit of providing a sharp boundary between affected tissue and other tissue surrounding it, thereby allowing surgeons to operate with a high level of precision and control (para 0205).

26.	Claims 32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Malinouskas and in view of Zemlock U.S. 2015/0209035 (herein referred to as “Zemlock”).
27.	Regarding Claims 32 and 35, Malinouskas teaches the modular device comprises a surgical stapler (para 0119), wherein the data comprises data associated with a type of staple cartridge being utilized by the surgical stapler (para 0066, 0108, 0114).
However, Malinouskas fails to teach the contextual information comprises a type of tissue being stapled.
	Zemlock teaches a surgical system of analogous art, in which there is a surgical stapler (Fig. 1, ref num 10), in which there is a sensor configured to collect data in order to determine the type of tissue being staple (para 0147).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical system of Malinouskas to incorporate the capability of determining tissue type being stapled.  This determination allows for the user to determine the load needed to be exerted on the instrument for an effective treatment plan (para 0147).


Conclusion
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L SHOULDERS whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L SHOULDERS/Examiner, Art Unit 3794